Citation Nr: 1418274	
Decision Date: 04/23/14    Archive Date: 05/02/14

DOCKET NO.  08-32 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a back disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his friend


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1995 to June 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran testified before the Board in April 2012.  In a September 2012 decision, the Board denied the Veteran's claim.  However, this decision was vacated and remanded by the Court of Appeals for Veterans Claims (CAVC) in September 2013, following a joint motion for remand (JMR) filed by VA and the Veteran's counsel.  In February 2014, the Veteran waived his right to an additional hearing after being notified that a different Veterans Law Judge would now be adjudicating his appeal

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  The documents in this virtual file were reviewed in conjunction with this appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking service connection for a back disorder arising from an in-service motor vehicle accident.

The Board finds that a new examination is warranted, inasmuch the JMR from CAVC found that the Board erred when it relied upon an inadequate June 2009 VA examination.  That examination was deemed inadequate because it failed to consider that the Veteran reported back pain in the April 2003 medical history that he completed at his separation from active duty.  Therefore, another examination is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should schedule a VA examination concerning the Veteran's back disorder.  The examination should include all necessary diagnostic testing or evaluation. The claims file, including a complete copy of this remand and the JMR from CAVC, must be made available for review of the pertinent medical and other history.  

Based on review of the record and examination of the Veteran, the examiner should provide an opinion that responds to the following:

Is it at least as likely as not (probability of 50 percent or more) that the Veteran's current back disorder was incurred during, or is otherwise related to, active service?

In responding to the above, the examiner should provide a rationale that takes into account all lay and medical evidence, including the Veteran's statement in his April 2003 separation medical history that his back hurt "all the time."

If the examiner is unable to render the requested opinion without resort to speculation, he or she should so state. An explanation for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion.

2.  Then, readjudicate the merits of the claim for service connection for a back disorder in light of all evidence of record.  If this claim continues to be denied, send the Veteran and his representative a Supplemental Statement of the Case and give them an opportunity to submit respond before returning the file to the Board for further appellate consideration of this claim.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



